Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of March 11, 2020, by
and among Amneal Pharmaceuticals LLC (“Amneal”), Amneal Pharmaceuticals, Inc.
(“Holdings”, and together with Amneal, the “Company”) and Anastasios (Tasos) G.
Konidaris (the “Executive” and, collectively with Amneal and Holdings, the
“Parties”).

WITNESSETH:

WHEREAS, effective March 12, 2020 (the “Effective Date”), the Company desires to
employ the Executive as Senior Vice President, Chief Financial Officer, and the
Executive desires to be so employed by the Company subject to the terms and
conditions set forth in this Agreement; and

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms and conditions of the Executive’s employment with the Company
effective as of the Effective Date.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1.

EMPLOYMENT AND DUTIES

1.1    Term of Employment. Subject to Section 8.2 below, the Executive’s initial
term of employment under this Agreement shall commence on the Effective Date and
shall continue until the third anniversary thereof (the “Initial Term”), unless
further extended or earlier terminated as provided in this Agreement. This
Agreement will automatically be renewed for single one-year periods unless
written notice of non-renewal (a “Non-Renewal Notice”) is provided by any party
at least 90 days prior to the end of the Initial Term or the successive one-year
period then in effect or unless earlier terminated as provided in this
Agreement. Neither non-renewal of this Agreement for additional periods after
the third anniversary of the Effective Date, nor expiration of this Agreement as
a result of such non-renewal, shall, by itself, result in termination of the
Executive’s employment. The period of time between the Effective Date and the
termination of the Executive’s employment under this Agreement shall be referred
to herein as the “Term.”

1.2    General.

1.2.1    Subject to the terms set forth herein, as of the Effective Date, the
Executive shall serve as the Senior Vice President, Chief Financial Officer of
the Company and shall perform such duties as are customarily associated with
such position and such other reasonable duties consistent with such position as
may from time to time be assigned to Executive by the Company. During the Term,
the Executive shall report to the Co-Chief Executive Officer and President of
the Company.

1.2.2    The Executive shall faithfully and diligently discharge Executive’s
duties hereunder and use Executive’s reasonable best efforts to achieve the
objectives assigned to



--------------------------------------------------------------------------------

Executive from time to time by the Company. The Executive shall devote
substantially all of Executive’s business time, attention, knowledge and skills
faithfully, diligently and to the best of Executive’s ability, in furtherance of
the business and activities of the Company; provided, however, that nothing in
this Agreement shall preclude the Executive from devoting reasonable periods of
time required for:

(i)    serving as a director or member of a committee of one publicly traded
corporation and one private organization or corporation, in each case, that does
not, in the good faith determination of the Board of Directors of Holdings (the
“Board”), compete with the Company or otherwise create, or could create, in the
good faith determination of the Board a conflict of interest with the business
of the Company, it being understood that if the Board at any times determines
that any such service competes with or otherwise creates, or could create, a
conflict of interest with the business of the Company, Executive shall resign
from such service as soon as practicable after receiving notice to such effect;

(ii)    delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to Executive’s area of expertise; provided, however, that
any fees, royalties or honorariums received therefrom shall be promptly turned
over to the Company;

 

  (iii)

engaging in professional organization and program activities;

 

  (iv)

managing Executive’s personal passive investments and affairs; and

 

  (v)

participating in charitable or community affairs;

 

  (vi)

consulting with Executive’s prior employers and their successors and assigns in
connection with potential or pending investigations, proceedings or lawsuits for
which Executive has been requested to provide relevant information or testimony;

provided that such activities do not, either individually or in the aggregate,
materially interfere with the performance of Executive’s duties and
responsibilities under this Agreement or create a conflict of interest with the
business of the Company as determined in good faith by the Board. As a condition
of Executive’s employment hereunder, Executive may not serve as a director or
member of a committee of more than one private and one public corporation or
organization, and must resign as soon as practicable from any such positions to
the extent Executive holds in excess of the permitted number of such positions.

1.3    Location. Executive shall perform the services required by this Agreement
principally at the Company’s offices in Bridgewater, New Jersey, subject to
required travel in connection with the performance of Executive’s duties.

1.4    Reimbursement of Expenses. The Company shall promptly reimburse the
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company in accordance with the Company’s applicable
expense reimbursement policies and procedures as are in effect from time to
time. To the extent any such reimbursements (and any other

 

2



--------------------------------------------------------------------------------

reimbursements of costs and expenses provided for herein) are includable in the
Executive’s gross income for Federal income tax purposes, all such
reimbursements shall be made no later than March 15 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.

 

2.

COMPENSATION

2.1    Base Salary. During the Term, the Executive shall be entitled to receive
a base salary at the annual rate of $550,000 (the “Base Salary”). The Base
Salary shall be subject to increase but not decrease in the sole discretion of
the Board, provided however, that any increase in Base Salary shall become the
Base Salary under this Agreement and shall not be decreased from such increased
amount. The Base Salary shall be paid in accordance with the payroll practices
of the Company, but not less than monthly.

2.2    Incentive Bonuses. During the Term, the Executive shall be eligible to
receive an annual bonus targeted at 55% of the Executive’s Base Salary (the
“Incentive Bonus”) under the Company’s annual incentive program, as may be
amended from time to time. The amount of Incentive Bonus payable for any year
shall be based on the achievement of reasonable performance objectives
established by the Board, as determined in its discretion. Executive’s personal
performance multiplier with respect to the Incentive Bonus in any year may be
between zero and 150%, based on Executive’s performance and as determined by the
Board in its discretion. Except as provided herein, the Executive must be
employed by the Company through the date of payment any Incentive Bonus in order
to remain eligible for such Incentive Bonus. The target amount of the Incentive
Bonus shall be subject to increase but not decrease in the sole discretion of
the Board. The Incentive Bonus will be paid to Executive at the same general
time as paid to other senior executives of the Company, but no later than 75
days following the end of the applicable fiscal year for which the Incentive
Bonus is payable. Any Incentive Bonus earned by Executive for the year 2020
shall not be prorated due to Executive’s partial service during that year.

2.3    Equity Awards.

2.3.1    Restricted Stock Units. No later than 30 days immediately following the
Effective Date, Holdings shall grant to the Executive, subject to the approval
of the Board, an award of restricted stock units (the “Initial RSUs”) having a
grant date fair value equal to $1,000,000. The Initial RSUs will vest in respect
of 25% of the total number of Initial RSUs on each of the first four
anniversaries of the Effective Date, subject to the Executive’s continuous
services to the Company through the applicable vesting date. The Initial RSUs
shall otherwise be subject to the terms of the plan pursuant to which they are
granted and an award agreement to be entered into between the Executive and the
Company.

2.3.2    Performance Stock Units. No later than 30 days immediately following
the Effective Date, Holdings shall grant to the Executive, subject to the
approval of the Board, an award of performance-based restricted stock units (the
“Initial PSUs”) having a grant date fair value equal to $1,000,000 based on
target achievement. The Initial PSUs will be eligible to vest based on the
Company’s achievement of certain stock price targets, subject to the terms of
the plan pursuant to which they are granted and an award agreement to be entered
into between the Executive and the Company.

 

3



--------------------------------------------------------------------------------

2.3.3    Future Equity Awards. Commencing in 2021 and during the Term, the
Executive will be eligible to participate in the Company’s Long Term Incentive
Plan, and the Executive will be eligible to be granted equity incentive awards
with a target grant-date value equal to $1,500,000, with such target subject to
adjustment based on both the Company’s and Executive’s performance, and with the
ultimate value of any such future grants determined by the Board or its
Compensation Committee in its sole discretion.

2.4    Additional Compensation. During the Term, in addition to the foregoing,
the Executive shall be eligible to receive such other compensation as may from
time to time be awarded Executive by the Board or its Compensation Committee.

 

3.

EMPLOYEE BENEFITS

3.1    During the Term, the Executive shall be entitled to participate in and
have the benefit of all group life, disability, hospital, surgical and major
medical insurance plans and programs and other employee benefit plans and
programs as generally are made available to executive personnel of the Company,
as such benefit plans or programs may be amended or terminated in the sole
discretion of the Board or its Compensation Committee, from time to time.

3.2    The Executive shall be entitled to at least 25 (or such greater number as
offered generally to other senior executives of the Company) paid days off per
calendar year in accordance with the Company’s PTO policy in effect from time to
time, provided that any unused paid days off in any calendar year shall be
carried over to the next calendar year subject to any caps under the Company’s
PTO policy.

 

4.

TERMINATION OF EMPLOYMENT

4.1    General. The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only on the following
circumstances:

4.1.1    Death. The Executive’s employment under this Agreement shall terminate
upon Executive’s death.

4.1.2    Disability. If the Executive suffers a Disability (as defined below),
the Company may terminate the Executive’s employment under this Agreement upon
30 days prior written notice; provided that the Executive has not returned to
full time performance of Executive’s duties during such 30-day period. For
purposes of this Agreement, “Disability” shall mean the Executive’s inability to
perform Executive’s duties and responsibilities hereunder, with or without
reasonable accommodation, due to any physical or mental illness or incapacity,
which condition either (i) has continued for a period of 180 consecutive days
(including weekends and holidays) in any 365-day period, or (ii) is projected by
the Company in good faith after consulting with a licensed physician mutually
selected by the Company and the Executive (or, in the event of the Executive’s
incapacity, Executive’s legal representative), that the condition is likely to
continue for a period of at least six consecutive months from its commencement.

 

4



--------------------------------------------------------------------------------

4.1.3    Good Reason. The Executive may terminate Executive’s employment under
this Agreement for Good Reason (as defined below). For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s express written consent:

(i)    any action or inaction by the Company constituting a material breach of
the Agreement by the Company;

(ii)    a material diminution of the titles, positions, reporting line,
authorities, duties, or responsibilities of the Executive set forth in
Section 1.2 above (other than temporarily while the Executive is physically or
mentally incapacitated and unable to properly perform such duties, as determined
by the Board in good faith), or the assignment to the Executive of titles,
authorities, duties, or responsibilities that are inconsistent with Executive’s
position of Senior Vice President, Chief Financial Officer of the Company;

(iii)    the loss of any of the titles of the Executive with the Company set
forth in Section 1.2 above;

(iv)    a reduction by the Company in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus except for
across-the-board reductions, not to exceed 10%, of base salary or incentive
bonus generally affecting senior executives of the Company on a similar
percentage basis;

(v)    the delivery by the Company to the Executive of a Non-Renewal Notice in
accordance with Section 1.1;

(vi)    an adverse change in the reporting structure set forth in Section 1.2.1
hereof; or

(vii)    the relocation of the Company’s current Bridgewater, New Jersey offices
to a location more than 50 miles from its then-present location.

Notwithstanding the foregoing, the Executive may not terminate Executive’s
employment for Good Reason under this Section 4.1.3 unless (i) the Executive
provides written notice to the Board of the occurrence of an event constituting
Good Reason within 30 days of the Executive’s knowledge of its initial
occurrence and (ii) if curable, the Board shall fail to cure such event
constituting Good Reason within 30 days following its receipt of such written
notice. The Date of Termination shall be the date the Board receives the
Executive’s Notice of Termination if the event constituting Good Reason is
uncurable and 30 days after the date the Board receives the Executive’s Notice
of Termination if the event constituting Good Reason is curable and remains
uncured 30 days after the Board receives the Executive’s Notice of Termination.
The foregoing notwithstanding, if the event constituting Good Reason is the
Company’s delivery to the Executive of a Non-Renewal Notice as set forth in
Section 4.l.3(v) prior to the date that is 30 days before the end of the Initial
Term, then the Date of Termination shall be deemed to be the expiry of the
Initial Term.

 

5



--------------------------------------------------------------------------------

4.1.4    Without Good Reason. The Executive may voluntarily terminate
Executive’s employment under this Agreement without Good Reason upon written
notice by the Executive to the Board at least 60 days prior to the effective
date of such termination (which termination the Board may, in its sole
discretion, make effective earlier than the date set forth in the Notice of
Termination (as defined below)).

4.1.5    Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for “Cause” shall mean any of the following as determined
in good faith by the Company’s Co-Chief Executive Officer and President:

(i)    the failure by the Executive to substantially perform Executive’s
obligations under this Agreement or Executive’s failure to satisfactorily
perform Executive’s assigned duties with appropriate diligence, effort or skill
(other than any such failure resulting from the Executive’s incapacity due to a
Disability); provided, however, that the Company’s Co-Chief Executive Officer
and President shall have provided the Executive with a Notice of Termination
specifying such failure and the Executive shall have been afforded at least 15
business days within which to cure same;

(ii)    the Executive’s conviction of or plea of guilty or nolo contendere to a
felony or a misdemeanor involving material dishonesty;

(iii)    the Executive’s misconduct in the performance of Executive’s duties
hereunder (such as theft, fraud, embezzlement, and securities law violations);
or

(iv)    the Executive’s violation of the Company’s Code of Business Conduct or
other written policies made available to Executive or with respect to which
Executive should reasonably be aware that results in material economic or
reputational harm to the Company; provided, however, that the Company’s Co-Chief
Executive Officer and President shall have provided the Executive with a Notice
of Termination specifying such violation and the Executive shall have been
afforded at least 15 business days within which to cure same.

For the avoidance of doubt, no act or failure to act on the part of the
Executive based upon the direction or advice of legal counsel to the Company
shall be deemed to constitute Cause hereunder.

Prior to any termination for Cause, the Company shall provide the Executive with
a Notice of Termination specifying the event constituting Cause.

4.1.6    Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive, other than for death or Disability.

4.1.7         Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall be deemed to occur upon any of the following events
that occurs after the Effective Date, provided that such an event constitutes a
“change in control event” within the meaning of Section 409A of the Code (as
defined below): (a) any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the

 

6



--------------------------------------------------------------------------------

“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the equity securities of the Company),
becoming the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of equity securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding equity
securities; (b) during any period of 12 consecutive months, the individuals who,
at the beginning of such period, constitute the Board, and any new director
whose election by the Board or nomination for election by the Company’s
equityholders was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of the 12-month
period (or the Effective Date if later than such date) or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; (c) a merger or consolidation of
the Company with any other corporation or other entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto (and held by persons that are not
affiliates of the acquirer) continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than those covered by the exceptions in clause (a) of this
Section 4.1.7) acquires more than 50% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or (d) the consummation of a sale or other disposition by the Company of all or
substantially all of the Company’s assets, including a liquidation, other than
the sale or other disposition of all or substantially all of the assets of the
Company to a person or persons who beneficially own, directly or indirectly,
more than 50% of the combined voting power of the outstanding voting securities
of the Company immediately prior to the time of the sale or other disposition,
except a) such sale or disposition to any Person (or group of Persons) who
previously was the beneficial owner of more than 50% of the combined voting
power of the Company’s outstanding equity securities regaining beneficial
ownership of more than 50% of the combined voting power of the Company’s
outstanding equity securities, or b) as resulting from any changes among the
beneficial owners within the Amneal Group (as defined in the Company’s
Stockholders Agreement) of the voting power of the Company’s outstanding equity
securities.

4.2    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and, other than with respect
to a termination pursuant to Section 4.1.6 hereof, shall set forth in reasonable
detail the facts and circumstances claimed to provide the basis for such
termination.

4.3    Date of Termination. The “Date of Termination” shall mean (a) if the
termination is the result of the Executive’s death, the date of Executive’s
death, (b) if the termination is pursuant to Section 4.1.2 hereof, 30 days after
the Notice of Termination is given (provided that the Executive shall not have
returned to the performance of Executive’s duties on

 

7



--------------------------------------------------------------------------------

a full-time basis during such 30-day period), (c) if the termination is pursuant
to Section 4.1.3 or Section 4.1.5 hereof, the date specified in the Notice of
Termination after the expiration of any applicable cure period (subject to the
last sentence of Section 4.1.3), (d) if the termination is pursuant to
Section 4.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Company shall determine in its sole discretion, and (e) if
the termination is pursuant to Section 4.1.6 hereof, the date on which the
Notice of Termination is given.

4.4    Compensation Upon Termination.

4.4.1    Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Company shall pay or provide to the Executive: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) reimbursement for
any unreimbursed expenses properly incurred and paid in accordance with
Section 1.4 hereof through the Date of Termination; (c) payment for any accrued
but unused vacation time in accordance with the Company’s policy; (d) all equity
awards previously granted to the Executive that have vested in accordance with
the terms of such grants; and (e) such vested accrued benefits, and other
payments, if any, as to which the Executive (and Executive’s eligible
dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the Date of Termination, other than any severance pay plan (such
amounts and benefits set forth in clauses (a) though (e) being referred to
hereinafter as the “Amounts and Benefits”), and the Company shall have no
further obligation with respect to this Agreement other than as provided in
Sections 5, 6.6 and 7 hereof. Any equity awards previously granted to the
Executive that have not vested in accordance with the terms of Executive’s
grants as of the Date of Termination shall be forfeited as of the Date of
Termination.

4.4.2    Termination Apart from a Change in Control. If, at any time prior to
the expiration of the Term and other than during a Change in Control Period (as
defined below), the Executive resigns from Executive’s employment hereunder with
Good Reason, or the Company terminates the Executive’s employment hereunder
without Cause, then the Company shall pay or provide the Executive the Amounts
and Benefits and, subject to Section 4.4.5, a severance payment as follows:

(i)    an amount equal to 1.5 times the Base Salary as then in effect (without
taking into account any reduction therein that constitutes a basis for Good
Reason), with the aggregate amount due paid in a lump sum on the first payroll
date on or following the 60th day after the Date of Termination;

(ii)    (A) a pro-rated portion of the Incentive Bonus for the year during which
the Date of Termination occurs based on the number of days the Executive serves
the Company during such year and actual performance of the corporate goals for
such Incentive Bonus, inclusive of any adjustments made by the Board that are
applied to all other executive participants in the annual incentive program,
such pro-rated Incentive Bonus to be paid in a lump sum at the same time related
bonuses are paid to executives who continue to be employed by the Company and,
in any event, in the calendar year following the year during which the Date of

 

8



--------------------------------------------------------------------------------

Termination occurs and (B) the prior year’s Incentive Bonus to the extent not
then already paid with the amount based on the higher of target or actual
performance of the relevant goals, such prior year’s Incentive Bonus to be paid
in a lump sum at the same time related bonuses are paid to executives who
continue to be employed by the Company;

(iii)    during the period commencing on the Date of Termination and ending as
of the 18-month anniversary of the Date of Termination, or, if earlier, the date
on which the Executive becomes eligible for comparable replacement coverage
under a subsequent employer’s group health plan (in any case, the “COBRA
Period”), subject to the Executive’s valid election to continue healthcare
coverage under Section 4980B of the Code and the regulations thereunder, the
Company shall, in its sole discretion, either (A) continue to provide to the
Executive and the Executive’s dependents, at the Company’s sole expense, or
(B) reimburse the Executive and the Executive’s dependents for coverage under
its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover the Executive or the Executive’s dependents under
its group health plans, or (3) the Company cannot provide the benefit without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), then, in any such case, an amount equal to each
remaining subsidy shall thereafter be paid to the Executive in substantially
equal monthly installments over the COBRA Period (or remaining portion thereof);
and

(iv)    outplacement services provided to the Executive by a reputable national
outplacement service provider for up to 12 months following the Date of
Termination.

4.4.3    Termination Following Change in Control. Anything contained herein to
the contrary notwithstanding, in the event the Executive resigns from
Executive’s employment hereunder with Good Reason, the Company terminates the
Executive’s employment hereunder without Cause or Executive’s employment
terminates by reason of death or Disability, in each case, within the period
commencing three months prior to a Change in Control and ending 12 months
following the Change in Control (a “Change in Control Period”), then, in lieu of
any amount otherwise payable pursuant to Section 4.4.2, the Company shall pay or
provide the Executive the Amounts and Benefits and, subject to Section 4.4.5, a
severance payment as follows:

(i)    the payments and benefits set forth under clauses (i) through (iv) of
Section 4.4.2; and

(ii)    the vesting and, if applicable, exercisability of each equity award
granted to the Executive by the Company shall accelerate in respect of 100% of
the shares of the Company common stock subject thereto effective as of the Date
of Termination (with any performance conditions determined based on actual
achievement as of the employment termination date and in accordance with the
applicable award agreement) and, to the extent applicable, shall remain
exercisable for a period of not less than 12 months following the Date of
Termination (unless doing so would not comply with Code Section 409A (as defined
in Section 8.9 hereof)).

 

9



--------------------------------------------------------------------------------

4.4.4    No Mitigation or Offset; Nature of Payments. The Executive shall not be
required to mitigate the amount of any payment provided for in this Section 4.4
by seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 4.4 be reduced by any compensation earned by the
Executive as the result of employment by another employer or business or by
profits earned by the Executive from any other source at any time before and
after the Date of Termination. Any amounts due under this Section 4.4 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

4.4.5    Release. Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the
payments and benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and
Benefits), and any accelerated vesting with respect to the equity awards under
Section 4.4.3, shall be conditioned on the Executive’s execution and failure to
revoke a waiver and general release in a form generally consistent with Exhibit
B hereto (subject to such changes as may be necessary at the time of execution
in order to make such release enforceable) (the “Release”). The Company shall
provide the Release to the Executive within seven days following the applicable
Date of Termination. In order to receive the payments and benefits under
Sections 4.4.2 and 4.4.3 (other than the Amounts and Benefits) and the
accelerated vesting with respect to the equity awards under Section 4.4.3, the
Executive will be required to execute and deliver the Release within 45 days
after the date it is provided to Executive and not to revoke it within seven
days following such execution and delivery.

 

5.

INSURABILITY; RIGHT TO INSURE

The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company. The Company’s ability to procure any key man life
insurance covering Executive’s life shall not be a condition of employment.

 

6.

CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON- DISPARAGEMENT;
COOPERATION

6.1    Confidential Information. The Parties acknowledge that the services to be
performed by the Executive under this Agreement are unique and extraordinary
and, as a result of such employment, the Executive shall be in possession of
Confidential Information (as defined below) relating to the business practices
of the Company and the members thereof. The term “Confidential Information”
shall mean any and all information (oral and written) relating to the Company,
or any of their respective activities, or of the clients, customers or business
practices of the Company, except (i) as such disclosure or use may be required
or appropriate in connection with Executive’s work as an employee of the
Company, (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order them to divulge, disclose or make accessible such
information,

 

10



--------------------------------------------------------------------------------

(iii) as to such confidential information that becomes generally known to the
public or trade without Executive’s violation of this Section 6.1, or (iv) to
the Executive’s spouse, attorney and/or Executive’s personal tax and financial
advisors as reasonably necessary or appropriate to advance the Executive’s tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of any trade secret or proprietary or
confidential information of the Company by an Exempt Person shall be deemed to
be a breach of this Section 6.1 by the Executive.

6.2    Confidential Information includes, but it not limited to, information
that the Executive creates, develops, derives, obtains, makes known, or learns
about which has commercial value in the business in which the Company is
involved and which is treated by the Company as confidential, such as trade
secrets, ideas, processes, formulas, compounds, compositions, research and
clinical data, know-how, discoveries, developments, designs, innovations, plans,
strategies, pricing, costs, financial information, employee information,
forecasts and current and prospective customer and supplier lists. The Executive
shall not, during the Term or at any time thereafter, except as may be required
in the course of the performance of Executive’s duties hereunder (including
pursuant to Section 6.7 below) and except with respect to any litigation or
arbitration involving this Agreement (or otherwise between the Executive and the
Company), including the enforcement hereof, directly or indirectly, use,
communicate, disclose or disseminate to any person, firm or corporation any
Confidential Information acquired by the Executive during, or as a result of,
Executive’s employment with the Company, without the prior written consent of
the Board. Without limiting the foregoing, the Executive understands that the
Executive shall be prohibited from misappropriating any trade secret of the
Company or of the clients or customers of the Company acquired by the Executive
during, or as a result of, Executive’s employment with the Company, at any time
during or after the Term. Further without limiting the foregoing, as a condition
of Executive’s employment with the Company, the Executive shall enter into the
Company’s standard Confidentiality and Ownership of Inventions Agreement (the
“Proprietary Information Agreement”). In the event of a conflict between this
Agreement and the Proprietary Information Agreement, this Agreement shall
control.

6.3    Return of Property. Upon the termination of the Executive’s employment
for any reason all property of the Company that is in the possession of the
Executive, including all documents, records, drug formulations, notebooks,
equipment, electronic devices, price lists, specifications, programs, customer
and prospective customer lists and other materials that contain Confidential
Information that are in the possession of the Executive, including all copies
thereof, shall be promptly returned to the Company. Anything to the contrary
herein notwithstanding, the Executive shall be entitled to retain (i) papers and
other materials of a personal nature, including photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing Executive’s compensation or relating to reimbursement
of expenses, (iii) information that Executive reasonably believes may be needed
for tax purposes and (iv) copies of plans, programs and agreements relating to
Executive’s employment, or termination thereof, with the Company.

6.4    Non-Competition. The Executive acknowledges that the Executive has been
provided with Confidential Information and, during the Term, the Company from
time to time will provide Executive with access to Confidential Information.
Ancillary to the rights provided

 

11



--------------------------------------------------------------------------------

to the Executive as set forth in this Agreement, the Executive’s continued
employment with the Company during the Term (subject to earlier termination as
provided herein), and the Company’s provision of Confidential Information, and
the Executive’s agreements regarding the use of same, in order to protect the
value of any Confidential Information, and in consideration for good and
valuable consideration received by the Executive, the Parties agree to the
following provisions against unfair competition, which the Executive
acknowledges represent a fair balance of the Company’s rights to protect its
business and the Executive’s right to pursue employment.    The Executive hereby
agrees that he shall not, during the Term and, except as provided below, for a
period of 12 months thereafter, directly or indirectly, engage or have an
interest in, or render any services to, any business (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) (such activities hereinafter referred to
collectively as “Engaging”) that (i) competes directly with the Company and
(ii) then constitutes one of the four top competitors of the Company by volume
as determined by IQVIA. Notwithstanding the foregoing, nothing herein shall
prevent the Executive from (i) owning securities in a publicly traded entity
whose activities compete with those of the Company, provided that such
securities holdings are not greater than five percent of the equity ownership in
such entity or making passive investments in private equity funds, hedge funds,
mutual funds or similar investment vehicles; (ii) Engaging in the business of
the ownership and licensing (as licensor) of trademarks and brands if the
products or services carrying such trademarks and brands do not compete with the
products or services carrying the trademarks and brands owned and licensed (as
licensor) by the Company, or that the Company is actively planning to own or
license (as licensor), during the Term; or (iii) Engaging in an operating
company (including ownership of securities of such operating company’s holding
company) with annual revenues not in excess of $10,000,000.

6.5    Prohibition on Use of Confidential Information to Solicit Customers and
Prospects. During the Executive’s employment, the Executive shall not engage in
any other employment or activity that might materially interfere with the
interests of the Company. Furthermore, the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) during the Term (except in the good faith performance of Executive’s
duties) and for a period of 24 months thereafter, solicit, aid or induce any
employee, representative or agent of the Company to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent,
other (x) than any such employee, representative or agent whose employment has
been terminated by the Company and (y) Executive’s personal assistant(s), (ii)
during the Term (except in the good faith performance of Executive’s duties) and
for a period of 24 months thereafter, solicit, aid or induce (or attempt to do
any of the foregoing) directly or indirectly, any current or prospective
customer of the Company with whom the Executive substantially dealt with at any
time during the last two years of the Executive’s employment to purchase goods
or services then sold by the Company from another person, firm, corporation or
other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer or (iii) during the Term (except in the good faith
performance of Executive’s duties) and for a period of 24 months thereafter,
interfere in any manner with the relationship of the Company and any of its
vendors. An employee,

 

12



--------------------------------------------------------------------------------

representative or agent shall be deemed covered by this Section 6.5 while so
employed or retained by the Company and for six months thereafter. Anything to
the contrary herein notwithstanding, the following shall not be deemed a
violation of this Section 6.5: (a) the Executive’s solicitation of the Company’s
customers and/or vendors in connection with, and directly related to,
Executive’s Engaging in a business that complies with Section 6.4; (b) the
Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth Executive’s personal views
about such former employee; or (c) if an entity with which the Executive is
associated hires or engages any employee of the Company, if the Executive was
not, directly or indirectly, involved in hiring or identifying such person as a
potential recruit or assisting in the recruitment of such employee. For purposes
hereof, the Executive shall be deemed to have been involved “indirectly” in
soliciting, hiring or identifying an employee only if the Executive (x) directs
a third party to solicit or hire the Employee, (y) identifies an employee to a
third party as a potential recruit or (z) aids, assists or participates with a
third party in soliciting or hiring an employee.

6.6    Non-Disparagement. At no time during or within five years after the Term
shall (x) the Executive, directly or indirectly, disparage the Company or any of
the Company’s past or present employees, directors, products or services and
(y) the Company, including its subsidiaries, parents and affiliates, directly or
indirectly, disparage the Executive. In addition, the Company shall instruct and
shall use reasonable efforts so that each director and officer of the Company
and its subsidiaries and parents not to, directly or indirectly, disparage the
Executive. Notwithstanding the foregoing, nothing in this Section 6.6 shall
prevent any entity or person from making any truthful statement to the extent
(i) necessary to rebut any untrue public statements made about him or her or it;
(ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement and the enforcement thereof; (iii) required by law or
by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction over such person; (iv) made
as good faith competitive statements in the ordinary course of business or
(v) made in good faith in the performance of duties (e.g., in the course of
providing performance reviews).

6.7    Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive shall, while employed by the Company
and thereafter, respond and provide information with regard to matters of which
the Executive has knowledge as a result of the Executive’s employment with the
Company and will provide reasonable assistance to the Company and its
representatives in defense of any claims that may be made against the Company,
and will provide reasonable assistance to the Company in the prosecution of any
claims that may be made by the Company, to the extent that such claims may
relate to matters related to the Executive’s period of employment with the
Company. Any request for such cooperation shall take into account the
Executive’s personal and business commitments and is subject to Executive’s
personal and business schedule. The Executive shall promptly inform the Board
(to the extent the Executive is legally permitted to do so) if the Executive is
asked to assist in any investigation of the Company or their actions, regardless
of whether a lawsuit or other proceeding has then been filed with respect to
such investigation. If the Executive is required to provide any services
pursuant to this Section 6.7 following the Term, upon presentation of
appropriate documentation, the Company shall promptly reimburse the Executive
for reasonable out-of-pocket travel, lodging, communication and duplication
expenses incurred in connection

 

13



--------------------------------------------------------------------------------

with the performance of such services and in accordance with the Company’s
expense policy for its senior officers (provided that it shall be in Executive’s
discretion to travel via first or business class, which costs shall be
reimbursable by the Company), for reasonable legal fees to the extent the
Executive in good faith believes that separate legal representation is
reasonably required, and for the Executive’s time at a rate equivalent to the
Executive’s most recent base salary. In addition, if the Executive’s cooperation
exceeds two days in any calendar month, then the Executive shall be compensated
at a per diem rate of $5,000 for any full or partial day of such cooperation.
The Executive’s entitlement to reimbursement of such costs and expenses,
including legal fees, pursuant to this Section 6.7, shall in no way affect the
Executive’s rights, if any, to be indemnified and/or advanced expenses in
accordance with the Company’s (or any of its subsidiaries’) corporate or other
organizational documents, any applicable insurance policy, and/or in accordance
with this Agreement.

6.8    Remedies and Reformation. Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material and irreparable
injury to the Company for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction in a
court of jurisdiction restraining the Executive from engaging in activities
prohibited by this Section 6 or such other relief as may be required
specifically to enforce any of the covenants in this Section 6. If for any
reason it is held that the restrictions under this Section 6 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section 6 as will render such restrictions valid and enforceable.

6.9    Violations. In the event of any violation of the provisions of this
Section 6, the Executive acknowledges and agrees that: (a) the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the Parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation; (b) any severance payable
which remains unpaid or other benefits yet to be received under Section 4.4.2 or
4.4.3 shall be forfeited by the Executive; and (c) any vested options not
exercised as of the date of any violation of the provisions of this Section 6
shall be forfeited.

 

7.

INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and Executive’s heirs and representatives as, and to the extent,
provided in the Company’s organizational documents. In addition, the Executive
shall be entitled to enter into a form of indemnification agreement on terms and
conditions no less favorable than the indemnification agreement entered into
between the Company and members of the Board. The Company agrees to continue and
maintain a directors and officers’ liability insurance policy covering the
Executive to the extent the Company provides such coverage for its other
executive officers.

 

14



--------------------------------------------------------------------------------

8.

MISCELLANEOUS

8.1    Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

 

To the Company:   Amneal Pharmaceuticals LLC   400 Crossing Boulevard  
Bridgewater, NJ 08807   Attention: Co-Chief Executive Officer and President To
the Executive:   At the last address for the Executive on the books of the
Company.

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

8.2    Testing; Verification. As a condition of the Executive’s employment with
the Company, the Executive will be required to successfully complete the
Company’s standard onboarding procedures, including any background check and
drug testing, the cost of which shall be paid by the Company. In addition, to
comply with Department of Homeland Security, the Executive will be required to
provide verification of the Executive’s identity and legal right to work in the
United States and must complete a Form I-9 within the first three days of the
Effective Date. The Company shall notify the Executive of the identity of a
clinic for drug testing that is local to the Executive, and the Executive hereby
agrees to schedule an appointment with such clinic within 48 hours of the date
of this Agreement. In the event the Executive fails any such tests or such
verification, then this Agreement shall be void ab initio and of no further
force or effect.

8.3    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

8.4    Binding Effect; Benefits. The Executive may not delegate Executive’s
duties or assign Executive’s rights hereunder. Except as explicitly provided in
the Agreement, no rights or obligations of the Company under this Agreement may
be assigned or transferred by the Company other than pursuant to a merger or
consolidation in which the Company is not the continuing entity, or a sale,
liquidation or other disposition of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agree that, in the
event of any disposition of their business and assets described in the preceding
sentence, they shall use their best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder.

 

15



--------------------------------------------------------------------------------

8.5    Entire Agreement. This Agreement, collectively with the Exhibits hereto
and the Proprietary Information Agreement, represent the entire agreement of the
Parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements, proposed terms or understandings between
the Parties. This Agreement (including any of the Exhibits hereto) may be
amended, modified or replaced at any time by mutual written agreement of the
Parties. In the case of any conflict between any term or provision of this
Agreement and any term or provision contained in any agreement, policy, plan,
program, arrangement, employment manual, memorandum or other written document
between or relating to the Company and the Executive or any rule of general
applicability of the Company, this Agreement shall control and prevail.

8.6    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.

8.7    Governing Law. This Agreement and the performance of the Parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of New Jersey, unless superseded by federal law.

8.8    Arbitration. Any dispute or controversy, including, but not limited to,
discrimination claims and claims involving a class, arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 6.8 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in Somerset
County, New Jersey (applying New Jersey law) in accordance with the Commercial
Arbitration Rules and Procedures of the American Arbitration Association then in
effect. The decision of the arbitrator will be final and binding upon the
Parties hereto. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome (a) each party shall pay all its
own costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the Parties. EACH
PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

8.9    Section 409A of the Code.

8.9.1    General. It is intended that the provisions of this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, upon the specific request of the Executive, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to the Parties of the applicable provision shall be
maintained. The Company shall timely use its reasonable business efforts to
amend any plan or program in which the Executive participates to bring it in
compliance with Code Section 409A.

 

16



--------------------------------------------------------------------------------

8.9.2    Separation from Service; Six-Month Delay. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service. If
the Executive is deemed on the Date of Termination to be a “specified employee,”
within the meaning of that term under Section (a)(2)(B) of Code Section 409A
(“Code Section 409(a)(2)(B)”) and using the identification methodology selected
by the Company, as applicable, from time to time, or if none, the default
methodology, then with regard to any payment, the providing of any benefit or
any distribution of equity made subject to this Section 8.9.2, to the extent
required to be delayed in compliance with Code Section 409A(a)(2)(B), and any
other payment, the provision of any other benefit or any other distribution of
equity that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment, benefit or distribution shall not be made
or provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Executive’s Separation from Service or (ii) the
date of the Executive’s death. On the first day of the seventh month following
the date of the Executive’s Separation from Service or, if earlier, on the date
of Executive’s death, (x) all payments delayed pursuant to this Section 8.9.2
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein and (y) all distributions of equity delayed pursuant
to this Section 8.9.2 shall be made to the Executive. In addition to the
foregoing, to the extent required by Code Section 409A(a)(2)(B), prior to the
occurrence of both a Disability termination as provided in Section 4.1.2 hereof
and the Executive’s becoming “disabled” under Code Section 409A, the payment of
any compensation to the Executive under this Agreement shall be suspended for a
period of six months commencing at such time that the Executive shall be deemed
to have had a Separation from Service because either (A) a sick leave ceases to
be a bona fide sick leave of absence, or (B) the permitted time period for a
sick leave of absence expires (an “SFS Disability”), without regard to whether
such SFS Disability actually results in a Disability termination. Promptly
following the expiration of such six-month period, all compensation suspended
pursuant to the foregoing sentence (whether it would have otherwise been payable
in a single sum or in installments in the absence of such suspension) shall be
paid or reimbursed to the Executive in a lump sum. On any delayed payment date
under this Section 8.9.2, there shall be paid to the Executive or, if the
Executive has died, to Executive’s estate, in a single cash lump sum together
with the payment of such delayed payment, interest on the aggregate amount of
such delayed payment at the Delayed Payment Interest Rate (as defined below)
computed from the date on which such delayed payment otherwise would have been
made to the Executive until the date paid. For purposes of the foregoing, the
“Delayed Payment Interest Rate” shall mean the prime interest rate as reported
in The Wall Street Journal as of the business day immediately preceding the
payment date for the applicable delayed payment.

 

17



--------------------------------------------------------------------------------

8.9.3    Expense Reimbursement. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the
Internal Revenue Code and the regulations and guidance promulgated thereunder
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

8.10    Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
Parties shall survive such expiration to the extent necessary to carry out the
intentions of the Parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
Parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of all Parties.

8.11    Counterparts. This Agreement may be executed in counterparts (including
by electronic transmission) which, when taken together, shall constitute one and
the same agreement of the Parties.

8.12    Company Representations. As of the Effective Date, the Company
represents and warrants to the Executive that (i) the execution, delivery and
performance of this Agreement (and the agreements referred to herein) by the
Company has been fully and validly authorized by all necessary corporate action,
(ii) the officer or director signing this Agreement on behalf of the Company is
duly authorized to do so, (iii) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and (iv) upon execution and delivery
of this Agreement by the Executive and the Company, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

Amneal, Holdings and Executive have each signed this Agreement as of the date
first set forth above.

 

Amneal Pharmaceuticals LLC By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chief Executive Officer & President Amneal
Pharmaceuticals, Inc. By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chief Executive Officer & President

/s/ Anastasios G. Konidaris

Anastasios (Tasos) G. Konidaris

 

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

(To be signed on or within 45 days after termination. Please do not sign before
the date of termination.)

RELEASE AGREEMENT

(Age 40 or Older)

In exchange for my receipt of the severance payments and benefits set forth in
Sections 4.4.2 and 4.4.3 of my Employment Agreement, dated March 11, 2020 (as
amended, my “Employment Agreement”), with Amneal Pharmaceuticals LLC (the
“Company”) and Amneal Pharmaceuticals, Inc. (“Parent”), and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, I do
hereby release and forever discharge the “Releasees” hereunder, consisting of
the Company and Parent, and each of their subsidiaries and affiliates, and, in
their capacity as such, each of their predecessors, successors, partners,
directors, officers, employees, attorneys and agents, of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent, in connection with or arising
under my employment with the Company and Parent (hereinafter called “Claims”),
which I now have or have ever had against the Releasees, or any of them, by
reason of any matter, cause, or thing whatsoever from the beginning of time to
the date I sign this Release Agreement. The Claims released herein include, but
are not limited to: (1) all claims arising out of or in any way related to my
service or employment relationship with any of the Releasees or the termination
of that relationship; (2) all claims related to my compensation or benefits from
the any of the Releasees, including salary, bonuses, commissions, Paid Time Off,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in Parent, the Company or any of their respective
subsidiaries and affiliates (collectively, the “Group Entities”); (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including (without
limitation) claims for discrimination, harassment, retaliation, attorneys’ fees,
and other claims arising under the Age Discrimination in Employment Act, as
amended (the “ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the
Equal Pay Act; the Civil Rights Act of 1866; the Family and Medical Leave Act of
1993, as amended; the Americans with Disabilities Act of 1990, as amended; the
False Claims Act, as amended; the Employee Retirement Income Security Act, as
amended; the Fair Labor Standards Act, as amended; the Sarbanes-Oxley Act of
2002; the Worker Adjustment Notification and Retraining Act; the New Jersey Law
Against Discrimination; the New Jersey Conscientious Employee Protection Act;
the New Jersey Family Leave Act; the New Jersey Wage Payment Law; the New Jersey
Wage and Hour Law; the New Jersey Equal Pay Act; and retaliation claims under
the New Jersey Workers’ Compensation Law.

Notwithstanding the foregoing, this Release Agreement shall not be construed in
any way to release any Claim (i) to payments and benefits under Section 4.4.2
and 4.4.3 of my Employment Agreement, (ii) to accrued or vested benefits I may
have, if any, as of the date hereof under any applicable plan, policy, practice,
program, contract or agreement with any Group Entity, (iii) for



--------------------------------------------------------------------------------

indemnification and/or advancement of expenses, arising under any
indemnification agreement between me and any Group Entity or under the bylaws,
certificate of incorporation or other similar governing document of any Group
Entity or to coverage under applicable directors’ and officers’ or other third
party liability insurance policy(ies) maintained by the Company or any of its
affiliates, (iv) to any rights or benefits that may not be waived pursuant to
applicable law, including, without limitation, any right to unemployment
insurance benefits, (v) that arises after the date I execute this Release
Agreement, or (vi) to my right to communicate directly with, cooperate with, or
provide information to, any federal, state or local government regulator.

For the avoidance of doubt, nothing in this Release will be construed to
prohibit me from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, the National Labor Relations Board, Congress, or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower, anti-discrimination, or anti-retaliation provisions of federal,
state or local law or regulation; provided, however, that I may not disclose
information of the Releasees that is protected by the attorney-client privilege,
except as otherwise required by law. I do not need the prior authorization of
the applicable Releasee to make any such reports or disclosures, and I am not
required to notify the applicable Releasee that I have made such reports or
disclosures.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under my
Employment Agreement for the waiver and release I am providing herein is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release Agreement; (b) I should consult with an
attorney prior to signing this Release Agreement (although I may choose
voluntarily not to do so); (c) I have 45 days to consider this Release Agreement
(although I may choose voluntarily to sign this Release Agreement before the end
of the 45-day period) and to return the signed Release Agreement to the Company;
(d) I have seven days following the date I sign this Release Agreement (the
“Revocation Period”) to revoke the Release Agreement as described below; and
(e) this Release Agreement shall not be effective until the date upon which the
Revocation Period has expired, which shall be the eighth day after I sign this
Release Agreement (the “Effective Date”). I understand and agree that if I
choose to revoke this Release Agreement, I must deliver notice of such
revocation in writing, by personal delivery, email or mail, to the Company’s
General Counsel at 400 Crossing Boulevard, Bridgewater, NJ 08807, no later than
5:00 p.m. Pacific Time on the last day of the Revocation Period. If mailed, the
revocation must be properly addressed and postmarked no later than the last day
of the Revocation Period.

I represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of myself or any other person or entity, against any of the Releasees. I
agree that I will not voluntarily provide assistance, information or advice,
directly or indirectly (including through agents or attorneys), to any person or
entity in connection with any actual or potential claim or cause of action of
any kind against the Releasees and I shall not induce or encourage any person or
entity to do so, unless compelled or authorized to do so by law. Notwithstanding
the foregoing, I retain the right to file a charge with the Equal Employment
Opportunity Commission and equivalent federal, state and local agencies, and to
cooperate with investigations by any such agencies.



--------------------------------------------------------------------------------

I acknowledge and represent that I have not suffered any discrimination or
harassment by any of the Releasees on account of race, gender, national origin,
religion, marital or registered domestic partner status, sexual orientation,
age, disability, veteran status, medical condition or any other characteristic
protected by applicable law. I acknowledge and represent that I have not been
denied any leave, benefits or rights to which I may have been entitled under the
FMLA or any other federal or state law, and that I have not suffered any
job-related wrongs or injuries for which I might be entitled to compensation or
relief. I further acknowledge and represent that, other than the benefits that
will be provided to me pursuant to Sections 4.4.2 and 4.4.3 of my Employment
Agreement, I have been paid all wages, bonuses, compensation, benefits and other
amounts that any of the Releasees has ever owed to me, and I am not entitled to
any additional compensation, severance or benefits after the date on which my
employment with the Group Entities terminated, with the sole exception of any
benefit the right to which has vested under the express terms of a Group Entity
benefit plan document.

In addition, I hereby acknowledge my continuing obligations under my Employee
Confidentiality, Non-Solicitation and Ownership of Inventions Agreement with the
Company and under Section 6 of the Employment Agreement, including (without
limitation) my obligations not to use or disclose any proprietary or
confidential information of the Group Entities. Notwithstanding anything herein
or in my Employee Confidentiality, Non-Solicitation and Ownership of Inventions
Agreement with the Company, I acknowledge and I agree that, pursuant to 18 USC
Section 1833(b), I will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

I agree that if I commence any suit arising out of, based upon, or relating to
any of the Claims released under this Release Agreement, then I will pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to such suit; provided, that, this paragraph shall not
apply with respect to any compulsory counterclaims within the meaning of Rule
13(a) of the Federal Rules of Civil Procedure, asserted by me against the
Releasees bringing claims against me.

I agree that if any provision of this Release Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release Agreement and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the Parties insofar as possible under applicable
law. I understand that this Release Agreement, together with my Employment
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between Parent, the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by Parent or
the Company that is not expressly stated therein.

I acknowledge that in order for this Release Agreement to become effective, I
must sign this Release Agreement and return it by email or mail to [NAME],
[TITLE] (         @         .com) at the Company, [ADDRESS], on or within 45
days after the date on which my employment terminated, and I must not exercise
my right to revoke the Release Agreement as described above.



--------------------------------------------------------------------------------

I have carefully read and fully understand this Release Agreement, and agree to
be bound by its terms.

 

Printed Name:

 

 

Signature:

 

                     

Date:

 

 